Citation Nr: 1636755	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for high cholesterol.
 
4.  Entitlement to service connection for diabetes mellitus.
 
5.  Entitlement to an increased disability rating for left shoulder dislocations, currently evaluated as 20 percent disabling.
 
6.  Entitlement to an initial increased disability rating for left shoulder arthritis, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011, June 2013, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously remanded by the Board in May 2015.  In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for PTSD and depression, a rating in excess of 20 percent for left shoulder arthritis, and a rating in excess of 30 percent for left shoulder dislocations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, he is left hand dominant.  

2.  During his hearing on May 17, 2016, prior to the promulgation of a decision by the Board, the Veteran testified on the record that he wishes to withdraw from appellate review his claims for service connection for hypertension, high cholesterol, and diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for left shoulder dislocations are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5202 (2015).

2.  The criteria for withdrawal of the claims for service connection for hypertension, high cholesterol, and diabetes mellitus, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Left Shoulder Dislocations

By this decision, the Board is awarding an increased 30 percent rating for the Veteran's service-connected left shoulder dislocations, as discussed below.  However, the issue of entitlement to a rating in excess of 30 percent is discussed in the remand portion below.  

In this case, the Veteran's left shoulder dislocations are currently rated as 20 percent disabling under Diagnostic Code 5202 for recurrent dislocation of the shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  As discussed in a June 2011 rating decision, a higher 30 percent rating was not assigned based on a finding that his left shoulder is his minor or non-dominant extremity.  The Veteran asserts that a higher rating is warranted for his left shoulder because he is, in fact, left hand dominant.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015). 

There appears to be a conflict in the evidence with respect to whether the Veteran's right hand or left hand is his dominant hand.  In this regard, the Veteran indicated on Reports of Medical History in service in July 1988 and December 1990 that he is right handed.  However, the Veteran has explained that while he writes with his right hand, he completes most other activities with his left hand.  In June 2011, in support of his assertion, he submitted numerous competent and credible lay statements from former teachers/coaches, current co-workers and supervisors, and his wife, all attesting to their knowledge of the Veteran's left hand dominance.  The Board further observes that a September 2004 VA joints examiner noted the Veteran to be ambidextrous, and an April 2011 VA treatment note references the Veteran's left upper extremity to be dominant.  Indeed, during a February 2007 VA visit, the Veteran reported that his left shoulder interferes with sports, and specifically that "[t]hrowing causes [the left shoulder] to come out."  Such supports the Veteran's report of left arm dominance in sports

After review of the claims file, and by resolving doubt in the Veteran's favor at this time, the Board finds that the Veteran's left hand is dominant.  Additionally, as only the left shoulder has been service connected, evaluation of the Veteran's left shoulder as the dominant side would be most advantageous to the Veteran.  Pursuant to Diagnostic Code 5202, where the evidence shows recurrent dislocation of the shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movements in the dominant (major) arm, a 30 percent rating is warranted.  Thus, a 30 percent rating for left shoulder dislocations is granted, and to that extent only, the appeal is granted.  

II. Withdrawal of Appeal

In May 2016, the Veteran and his authorized representative testified on the record that the Veteran wishes to withdraw his claims of entitlement to service connection for hypertension, service connection for high cholesterol, and service connection for diabetes mellitus from appellate review.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the May 2016 testimony on the record satisfied the criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to service connection for hypertension, service connection for high cholesterol, and service connection for diabetes mellitus.  38 C.F.R. § 20.204 (2015).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claims of entitlement to service connection for hypertension, service connection for high cholesterol, and service connection for diabetes mellitus have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

A 30 percent rating for left shoulder dislocations is granted.

The appeal on the issue of entitlement to service connection for hypertension is dismissed.

The appeal on the issue of entitlement to service connection for high cholesterol is dismissed.

The appeal on the issue of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

After a review of the record, the Board finds that remand is necessary for further development of the claims of entitlement to service connection for PTSD and depression, and increased ratings for the left shoulder.

Regarding the psychiatric claim, the Board finds that a new examination is necessary, as is further development of the Veteran's claimed stressors.  The Veteran asserts that he has PTSD generally related to his service aboard the USS Independence, including as a result of nuclear readiness and fear of hitting water mines.  However, he has provided further statements as to specific incidents aboard the ship, including multiple fires, and recovering the body of a serviceman who had committed suicide.  Specifically, during a June 2012 VA PTSD examination, the Veteran reported that there were three major fires aboard the USS Independence that resulted in the loss of three lives.  During his May 2016 Board hearing, he testified that there were two fires that people died from, and also that a service member aboard the ship committed suicide.  He reported that the suicide was by hanging and occurred around April 1990, and that he was part of a team of three or four individuals that recovered the body.  He and his representative suggested that the event is recorded in the ship's logs.

Significantly, a June 2012 VA examiner found that a diagnosis of PTSD is not warranted due to lack of a traumatic stressor.  Given the Veteran's recent testimony, the Board finds that efforts should be made to corroborate his reported stressors, including the reported fires aboard the ship causing death, and a suicide occurring sometime around April 1990.  Then, the Veteran should be afforded a new VA examination, particularly considering the questionable validity of the psychological testing as reported by the June 2012 VA examiner.

Regarding the claims for increased ratings for left shoulder arthritis and left shoulder dislocations, it does not appear that the Veteran has been examined for his left shoulder since March 2011, despite his May 2016 testimony of having an examination approximately three years earlier.  Furthermore, the record shows that in April 2013, the Veteran underwent surgery for the left shoulder.  Given that it has been five years since the last exam, and because the Veteran has undergone surgery since that time, the Board finds that a new examination is necessary.  

Updated treatment records, as well as the Veteran's complete service personnel records, should be obtained on remand.  Additionally, the Veteran reported to the June 2012 VA examiner that he received private treatment for mental health issues around 2008.  Those records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for any psychiatric disability since service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file, to include treatment records relating to mental health treatment received in 2008.  Additionally, update the file with any VA treatment records relevant to the Veteran's claim from April 2014 to the present

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Ask the Veteran to provide the locations and dates, within a two-month time frame, of any incidents during service that he alleges are stressors, to include the reported fires resulting in death and the suicide by hanging on board the USS Independence.  If sufficient information is provided, attempt to verify through official channels the incidents reported by the Veteran.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following a review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please provide diagnoses for any psychiatric disorders identified.  If PTSD is diagnosed, the examiner should identify the stressors upon which the diagnosis is based.

(b) For any psychiatric disorder diagnosed during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  In rendering the opinion with regard to all diagnoses, the examiner should consider the Veteran's reports that the military changed him and that his symptoms began in or are a direct result of his military service.  

The examiner should also discuss the significance, if any, of the past PTSD diagnoses of record, including by a VA provider in December 2013.  If the reviewer finds that PTSD was validly diagnosed during the course of the claim, he or she should identify the stressor(s) upon which that diagnosis is based

The examiner should explain the medical basis for any conclusions reached.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained.

5.  Schedule the Veteran for a VA joints examination to determine the current severity of his left shoulder disability.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail

 6.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


